SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 21, 2011 ALLIANCE DATA SYSTEMS CORPORATION (Exact Name of Registrant as Specified in Charter) DELAWARE 001-15749 31-1429215 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 7, SUITE 700 PLANO, TEXAS75024 (Address and Zip Code of Principal Executive Offices) (214) 494-3000 (Registrant’s Telephone Number, including Area Code) NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act ITEM 2.02. Results of Operations and Financial Condition On July 21, 2011, Alliance Data Systems Corporation issued a press release regarding its results of operations for the second quarter ended June 30, 2011.A copy of this press release is furnished as Exhibit 99.1. ITEM 7.01. Regulation FD Disclosure On July 21, 2011, Alliance Data Systems Corporation issued a press release regarding its results of operations for the second quarter ended June 30, 2011.A copy of this press release is furnished as Exhibit 99.1. ITEM 9.01. Financial Statements and Exhibits (d) Exhibits EXHIBIT NUMBER DESCRIPTION Press Release dated July 21, 2011 announcing the results of operations for the second quarter ended June 30, 2011. Note: The information contained in this report (including Exhibit 99.1)shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such a filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Alliance Data Systems Corporation Date:July 21, 2011 By: /s/ Charles L. Horn Charles L. Horn Executive Vice President and Chief Financial Officer EXHIBIT INDEX EXHIBITNUMBER DESCRIPTION Press Release dated July 21, 2011 announcing the results of operations for the second quarter ended June 30, 2011.
